Case 18-22004 Doc 31 Filed 08/01/19 Entered 08/02/19 11:31:39 Page1of1

Connecticut Local Form Order B315 Revised 05/2019

United States Bankruptcy Court

District of Connecticut

 

 

In re:

John W. Ambrose Case Number: 18-22004

Chapter: 13
Debtor*

 

ORDER CONFIRMING SECOND AMENDED CHAPTER 13 PLAN

The above-named Debtor filed a Second Amended Chapter 13 Plan, on June 26, 2019 (ECF No. 21). The Second Amended
Plan or a previously filed plan was transmitted to the creditors pursuant to Federal Rule of Bankruptcy Procedure 3015(d). The Court
finds that the Second Amended Plan meets the requirements of 11 U.S.C. § 1325. Accordingly, it is hereby

ORDERED: The Debtor's Second Amended Plan is CONFIRMED with the following provisions:

Payments shall be made to the Chapter 13 Standing Trustee (the "Trustee"), in the amount of $371.18 weekly beginning on

August 29, 2019, for a period of 60 months, and until a 0% dividend is paid to creditors holding allowed unsecured claims; and it is
further

ORDERED: The employer of John W. Ambrose shall deduct payments from the Debtor's earnings, draw checks in the
name of the Trustee, and mail the same to the Trustee on or before each due date until further order of this Court.

Employer Information Mail Checks Payable to the Trustee to this Address
United Technologies Corporation Roberta Napolitano, Chapter 13 Standing Trustee
Employee ID No. 324687 PO Box 610

9 Farm Springs Road, Mail Stop 541-90 Memphis, TN 38101-0610

Farmington, CT 06032

ORDERED: The Debtor's attorney shall seek allowance of attorney's fees in the amount of $5,500.00 and expenses in the
amount of $19.52, of which $3,980.48, has been paid, leaving $1,519.52 due and payable through the Debtor's confirmed Second
Amended Plan. An application for compensation is to be filed no later than August 22, 2019.

After entry of an order allowing said fees pursuant to 11 U.S.C. § 330, the Trustee, or the Debtor, may pay any unpaid,
allowed fees.

Dated: August 1, 2019 BY THE COURT

James J. Tancredi
‘United States Bankruptey Fudge
District of Comecticut

United States Bankruptcy Court
District of Connecticut

450 Main Street, 7th Floor
Hartford, CT 06103

*For the purposes of this order, "Debtor" means "Debtors" where applicable.
